DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 3 – 13, 21 - 28 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the first fin comprises a first semiconductor material on the substrate and a second semiconductor material on the first semiconductor material, wherein the second semiconductor material is different from the first semiconductor material; wherein forming the cap layer comprises: performing a pre-clean process to remove a native oxide from exposed surfaces of the first fin; performing a sublimation process to produce a first precursor; and performing a deposition process wherein material from the first precursor is deposited on the first fin to form the cap layer, wherein the cap layer is formed in physical contact with side surfaces of the first semiconductor material and side surfaces and a top surface of the second semiconductor material as recited in claim 1, etching the first semiconductor layer to form a first recess; forming a second semiconductor layer in the first recess, the second semiconductor layer comprising a second semiconductor material; etching the first semiconductor layer and the second semiconductor layer to form a first fin comprising the second semiconductor layer and the first semiconductor layer; forming a cap layer over the first fin, the cap layer comprising a third semiconductor material, wherein forming the cap layer comprises: removing a native oxide from the second semiconductor layer; and depositing the cap layer over the first fin from a precursor gas; and forming a gate stack on the cap layer, wherein a gate dielectric layer of the gate stack is formed on and in contact with the cap layer as recited in claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826